Citation Nr: 0931686	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-42 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to monetary assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to February 1987, from November 1989 to April 1990, 
and from October 1994 to May 1997.  This matter is before the 
Board of Veterans' Appeal (Board) on appeal from a February 
2004 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of that hearing is associated with the claims 
file.  The case was before the Board in September 2007 when 
it was remanded for additional development.

The Board notes that in June 2009, after the claim had been 
certified to the Board, the Veteran requested another Travel 
Board hearing.  In a July 2009 letter, the undersigned 
informed the Veteran that as he had appeared at a Board 
hearing (in 2007), it was necessary for him to submit 
evidence of good cause before his motion for scheduling 
another hearing was considered.  38 C.F.R. § 20.1304(b) 
(2008).  In July 2009, the Veteran responded that he wanted 
another hearing because of "blatant disregard to the 
evidence of record"; he also stated that he wished to 
"reitterate [sic] the facts . . . ."  The Board finds that 
the Veteran has not submitted evidence of good cause.  
Essentially, he seeks an opportunity to re-state his 
arguments; these arguments are already of record and will be 
considered by the Board.  Therefore, the Veteran's motion is 
denied.  See 38 C.F.R. § 20.1304(b).


FINDING OF FACT

The competent (medical) evidence of record does not 
demonstrate that the Veteran has the physical loss or loss of 
use of any extremity, or blindness or permanent impairment of 
vision in both eyes.





CONCLUSION OF LAW

The criteria for establishing entitlement to a certificate of 
eligibility for an automobile and adaptive equipment or for 
adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 
3902, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.350, 3.808 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter at 
hand.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Legally sufficient  notice was provided to the Veteran in a 
January 2006 letter from the RO.  The letter informed the 
Veteran of the elements of his claim, described the evidence 
and information  needed to support the claim, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  He had ample time to respond to this letter 
or supplement the record.  Thereafter, the claim was 
readjudicated.  See May 2006, October 2008 and May 2009 
Supplemental Statements of the Case (SSOCs).  Neither the 
Veteran nor his representative alleges that notice has been 
less than adequate.

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  There is no further medical 
evidence to obtain.  The Veteran has testified at a Board 
hearing, and has been afforded several VA examinations.  VA's 
duty to assist is met.

II.  An Automobile and Adaptive Equipment or Adaptive 
Equipment Only

VA will provide or assist in providing an automobile or other 
conveyance to each eligible person.  Eligibility requires 
that one of the following must exist and be the result of 
injury or disease incurred or aggravated during active 
military service; (i) loss or permanent loss of use of one or 
both feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes.  
Alternatively, VA shall provide each person the adaptive 
equipment to ensure that the eligible person will be able to 
operate an automobile or other conveyance in a manner 
consistent with such person's own safety and the safety of 
others.  Eligibility for this benefit requires that the 
Veteran have a disability that is the result of injury or 
disease incurred or aggravated during active military service 
in the form of ankylosis of one or both knees or one or both 
hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) of what constitutes 
loss of use of a foot or hand include extremely unfavorable 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 and 1/2 inches or more.  Complete paralysis of the 
external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve 
is also considered loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2).  

Permanent impairment of vision of both eyes is defined as 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.  38 C.F.R. 
§ 3.808(b)(3).

The Veteran claims entitlement to the benefit sought based on 
his service-connected vision loss.  Initially, the Board 
notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection is in effect for bilateral uveitis with 
bilateral glaucoma; cataract, right eye; and detachment of 
the retina and status post cataract removal with light 
perception only, left eye, rated 60 percent; for headaches, 
rated 50 percent; dysthymic disorder, rated 30 percent; low 
back disability, rated 20 percent; tinnitus, rated 10 
percent; bilateral hearing loss, rated 0 percent; and tinea 
versicolor, rated 0 percent.  See June 2007 Rating Decision.

Because the record does not show (and he does not claim) that 
the Veteran has service-connected loss or permanent loss of 
use of one or both hands or feet, or ankylosis of a hip or 
knee, entitlement to the requested benefit(s) based on such 
disabilities cannot be granted.  38 U.S.C.A. § 3901; 
38 C.F.R. § 3.808.  

As for permanent impairment of vision of both eyes,  in July 
2006 a VA examiner noted findings of significant vision loss 
in the left eye secondary to chronic idiopathic anterior 
uveitis, resulting in cataract and macular scarring, and 
retinal tear in the far periphery of the right eye, status 
post laser repair, with no significant inflammation.  She 
concluded that the Veteran's "decreased visual acuity and 
constricted visual field is more likely than not secondary to 
malingering."  The Veteran testified at the Travel Board 
hearing before the undersigned that the examiner had later 
"retracted" this statement; however, there is no record of 
such retraction in any official record.  In fact, in a 
February 2008 addendum, the VA examiner stated, "I DO NOT 
RETRACT my exam findings or opinion rendered" in July 2006.  
In support of her contention that the Veteran was 
malingering, she noted a history of suspected malingering in 
July 2004, January 2005 and January 2006 VA optometry notes.  
She also noted that the Veteran's ocular appearance (on 
examination) was not consistent with the degree of vision and 
visual field loss.

At the Travel Board hearing the Veteran also testified that 
he was due to have his driver's license renewed in October 
2007, and that he would likely be denied renewal (because of 
his vision).  However, a report of contact notes that records 
of the Columbus, Ohio Department of Motor Vehicles showed 
that the Veteran had renewed his license in August 2008; he 
passed all tests for cars and motorcycles.  Such renewal was 
dependent on the Veteran passing a vision test.  

Ohio law provides that for a regular driver's license a 
person with binocular vision (visual acuity of 20/200 or 
better, in both eyes with or without corrective lenses) of 
unable to obtain a combined visual acuity of at least 20/70 
or monocular vision (visual acuity of 20/200 or better in 
only one eye, with or without glasses) unable to attain 
acuity of at least 20/60 shall be denied a license.  
Commercial driver's licenses require a greater degree of 
visual acuity.  Further, a person who does not demonstrate a 
visual field of at least 70 degrees on one side of fixation 
and forty-five degrees on the other side of fixation also 
shall not be issued a license.  OAC 4501:1-1-20.  (Vision 
standards for driver license applicants.)  
A September 2008 (approximately one month after the Veteran 
was successful in renewing his driver's license) VA 
examination report notes findings of 20/200 corrected vision 
in the right eye; the Goldman field showed constriction 360 
degrees, sparing the central 10 degrees.  The left eye 
findings included pseudophakia and uveitis; there was no 
light perception and the field of vision was unable to be 
tested.  The VA examiner opined that she did not believe that 
the Veteran was intentionally malingering, but there was some 
discrepancy in the vision and the record.  In a January 2009 
addendum, the VA examiner opined:

Due to the vision, the [Veteran] has 
decreased depth perception and visual 
fields.  The [Veteran] would be 
restricted from acquiring a commercial 
driver's license and tasks that would 
require good peripheral and depth 
perception. . . . With appropriate low 
vision devices, the [Veteran] would not 
be restricted from desk work.

The medical evidence of record is insufficient to support a 
finding of permanent impairment of vision of both eyes.  
Although the 2009 VA medical opinion notes that the Veteran 
would not be able to acquire a commercial driver's license 
(which requires a greater degree of visual acuity), he does 
have (and renewed after providing sworn testimony he would 
not be able to do so) a private license which required a 
vision test.  

In summary there is conflicting evidence in the record 
regarding the level of the Veteran's visual acuity (for both 
central and peripheral vision).  The Board finds that the 
visual acuities (for central as well as peripheral vision) 
found on VA examinations are not sufficiently reliable to 
allow for an accurate assessment of the Veteran's vision.  
Although the most recent examiner opined that the Veteran was 
not intentionally malingering (as was noted on previous 
examinations), she did note that there was a discrepancy 
between the vision found on examination and the record.  
Pointedly also, while she opined that the Veteran would be 
restricted from acquiring a commercial driver's license, she 
did not indicate that such restriction would apply to a 
regular driver's license (which while not requiring the 
degree of visual acuity needed for a commercial license, 
nevertheless requires visual far better than would establish 
entitlement to the benefit(s) sought). 

In considering the reliability (and consequent) probative 
value of the various evidence regarding the Veteran's visual 
acuity the Board also finds noteworthy the purpose for which 
the various testing was conducted.  Visual acuity testing, by 
its very nature, relies for accuracy on the cooperation of 
the person tested.  When the Veteran was tested and it was to 
his financial gain (whether for compensation or other 
benefits) to have poorer vision, he was less able to see.  
When it was to his benefit to have better vision (e.g., as 
when seeking to retain a driver's license), his vision was 
much improved.  Such discrepancy suggests that the extent of 
his cooperation is linked to personal gain.  As testing of 
visual acuity for the purpose of issuance of a driver's 
license is an official government function tied to public 
safety, and required the Veteran's cooperation, the Board 
finds that (while the actual testing results are 
unavailable), the fact that he met the vision requirements 
for a driver's license on such testing is highly probative 
evidence establishing that he has central and peripheral 
vision substantially better than the visual loss required for 
the benefit(s) sought.  At the hearing in 2007 the Veteran 
attempted to explain the anomaly of his possessing a driver's 
license and VA visual testing showing visual impairment 
inconsistent with issuance of an Ohio driver's license by 
stating that his license was based on testing in the past, 
and suggesting that if he were to be retested, he would not 
be able to meet the driver's license standard.  That 
explanation loses any merit when considered in light of the 
fact he has twice since, once a year later had a driver's 
license (requiring vision testing) reissued.  Notably, the 
variance between the visual acuity necessary for issuance of 
a driver's license in Ohio, and the visual acuity (loss of 
vision) necessary to establish entitlement to the benefit 
sought is not slight, but rather quite substantial.  The 
Veteran has not presented any evidence showing that his 
driver's license has been lifted since the August 2008 
renewal.  

In light of the fore going, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and that entitlement to an automobile and adaptive equipment 
or adaptive equipment only must be denied.  38 U.S.C.A. 
§ 3901; 38 C.F.R. § 3.808.
ORDER

Entitlement to monetary assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment only 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


